Mr. Justice Barnes delivered the opinion of the court. 5. Dentists, § 2*—when admission of expert testimony as to condition of plaintiff’s teeth not error. Permitting an expert witness to testify in a suit for malpractice as to the condition of the bore in plaintiff’s teeth the following year, without requiring plaintiff to show that no one else had bored into the tissues subsequent to the treatment by defendant, held not error, since whether or not the conditions complained of were caused or aggravated by anything done by either of the dentists who testified was a matter for the jury upon which cross-examination was afforded. 6. Tbial, § 276*—when interrogatories do not call for ultimate and controlling facts. In an action for malpractice in dentistry, where interrogatories were given asking whether any of plaintiff’s teeth were lost and whether any were injured as a result of the conduct of defendant, held that neither of the interrogatories nor both together called for all the ultimate and controlling facts, where the declaration alleged and the evidence tended to show other results of the alleged negligence, such as unnecessary anguish and distress and shock and injury to the nervous system. 7. Tbial, § 276*—when interrogatory does not call for an ultimate and controlling fact. In an action for malpractice in dentistry, an interrogatory whether boring holes into the roots of certain teeth for the purpose of fixing pegs therein for fastening and attaching bridges was improper dentistry does not call for an ultimate and controlling fact, where the claim was not that such method was improper but that the boring through the teeth into the bony tissues of the jawbone was negligence. 8. Tbial, § 276*—when interrogatory does not call for all the ultimate and controlling facts. In an action for malpractice in dentistry, an interrogatory whether plaintiff afforded the defendant a reasonable opportunity to cure the alleged soreness and pain does not call for all the ultimate and controlling facts, where the evidence tends to show not only the causing of unnecessary pain and soreness but also ruination of the teeth for permanent bridge work. 9. Appeal and ebbob, § 269*—when refusal to submit interrogatories harmless. Refusal to submit interrogatories as to facts not controverted is harmless. 10. Appeal and ebbob, § 542*—when error in admission of evidence not preserved. If the competency of evidence is not questioned until after its admission, error can be assigned only on a motion to strike it out.